Root, J.
This action was instituted to recover liquidated damages for defendant’s failure to transport plaintiff’s live stock as rapidly as required by sections 10606 and 10607, Ann. St. 1907. Defendant did not plead any defense other than a general denial, and the affirmative allegation that plaintiff accompanied his stock, and any damage sustained by said shipment was the .result of his oavu negligence and carelessness. On the trial plaintiff made proof of the allegations in his petition, and defendant did not introduce any evidence whatever. In its brief defendant assails the validity of the law, and criticises plaintiff’s testimony as to the time consumed by defendant on said trip in setting out and picking up live stock not owned by plaintiff. None of the instructions are criticised, and *622in tlie state of tlie record, and for the reasons stated in Cram v. Chicago, B. & Q. R. Co., ante, p. 607, the case is
Affirmed.